DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 10, 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang et al. (US 2020/0105841; hereinafter Bang).
Regarding claim 1:
Bang discloses a display panel, comprising:
a base substrate (see Fig. 6; substrate 101);
a plurality of light emitting devices disposed on the base substrate (see Figs. 5 and 6; electro-luminescence devices ELD);
a plurality of photosensitive devices disposed on the base substrate (see Figs. 5 and 6; light-receiving devices PD), wherein an orthographic projection of each photosensitive device on the base substrate is disposed at a gap of orthographic projections of adjacent light emitting devices on the base substrate (see Figs. 4-6; light-receiving device PD is between the gaps of the electro-luminescence devices ELD); and
a plurality of light shading parts disposed on a side, facing away from the base substrate, of the light emitting devices (see above for interpretation of this limitation; see Figs. 5-6 and paragraph 75), wherein the light shading parts are in one-to-one correspondence with the photosensitive devices, and orthographic projections of the light shading parts on the base substrate are at least partially overlapped with orthographic projections of corresponding photosensitive devices on the base substrate (see Fig. 4; each LS is overlapping one PD); 
wherein the orthographic projections of the light shading parts on the base substrate are disposed within the orthographic projections of the corresponding photosensitive devices on the base substrate (see Fig. 4; area of the PD is within the area of the LS).
Regarding claim 3:
Bang discloses the display panel according to claim 1, wherein a shape of the orthographic projections of the light shading parts on the base substrate is similar to a shape of the orthographic projections of the corresponding photosensitive devices on the base substrate, and centers of shapes coincide with each other (see Fig. 4; the shape of the PD and the shape of LS are both circular and the center of each shape coincide with each other).
Regarding claim 7:
Bang discloses the display panel according to claim 1, wherein the photosensitive devices are disposed between the layer where the light emitting devices are disposed and the base substrate (see Fig. 6; PD is between layer 120 (i.e., where ELD is disposed) and the substrate).

Regarding claim 8:
Bang discloses the display panel according to claim 1, wherein the base substrate comprises a plurality of fingerprint recognition regions disposed in an array (see paragraph 19- 21); and each of the fingerprint recognition region comprises at least two photosensitive devices (see paragraph 87; at least two pixels are required to detect the ridges of a fingerprint), and the photosensitive devices in each of the fingerprint recognition regions are rotationally symmetrically distributed relative to a center of the fingerprint recognition regions where the photosensitive devices are disposed (see Fig. 4).
Regarding claim 10:
Bang discloses the display panel according to claim 8, wherein numbers of the photosensitive devices in rows are same within a same fingerprint recognition region, and shapes of every two photosensitive devices symmetrical with respect to the center of the fingerprint recognition region are the same (see Fig. 1; RPs represent the photosensitive devices; each row has the same number of photosensitive devices; every photosensitive devices are the same shape,
and the center of the fingerprint recognition can be arbitrarily set based on the broadest reasonable interpretation).
Regarding claim 11:
Bang discloses the display panel according to claim 1, further comprising: an encapsulation layer disposed between the layer where the light emitting devices are disposed and a layer where the light shading parts are disposed (see Fig. 5 and paragraph 92; transparent film 121 is between the layer where PD is disposed and the layer where the LS is disposed).
	Regarding claim 13:
Bang discloses the display panel according to claim 8, wherein the light emitting devices comprise anodes (see Fig. 6 and paragraph 116), and the display panel further comprises:
a plurality of bias lines disposed on a same layer as the anodes (see Fig. 6; the readout lines ROL corresponds to the bias lines which is disposed on the same layer as AE_ELD); and each bias line is correspondingly and electrically connected with the photosensitive devices contained in corresponding row of the fingerprint recognition regions (see Fig. 4 and paragraph 87; the bias lines inherently connects the photosensitive devices in the row in order to detect the fingerprint).
Regarding claim 15:
Bang disclose a display equipment, comprising the display panel according to claim 1 (see Fig. | and paragraph 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Li (CN 108615746).
Regarding claim 4:
Bang discloses all the features in claim 3. Band does not disclose the display panel, wherein the shape of the orthographic projections of the light shading parts on the base substrate is rectangular, and a side length of the orthographic projections of the light shading parts on the base substrate is less than or equal to 1/2 of a side length of the orthographic projections of the corresponding photosensitive devices on the base substrate.
However, in the same field of endeavor, Li discloses a display panel, wherein the shape of the orthographic projections of the light shading parts on the base substrate is rectangular, and a side length of the orthographic projections of the light shading parts on the base substrate is less than or equal to 1/2 of a side length of the orthographic projections of the corresponding photosensitive devices on the base substrate (see Fig. 18; the horizontal length of the light shading part 106 is less than % of the vertical length of the photosensitive device 1031).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill it the art to combine the teaching of Bang and Li. The combination of would have yielded a predictable result of detecting touch and/or fingerprint pattern with varies degree of interference of ambient light.
Regarding claim 5:
Bang and Li disclose all the features in claim 4. Bang and Li do not expressly disclose the display panel, wherein the side length of the orthographic projections of the light shading parts on the base substrate is equal to 1/3 of the side length of the orthographic projections of the corresponding photosensitive devices on the base substrate.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use any relationship between the length of light shading parts and the length of the corresponding photosensitive devices in order to detect and/or filter the light, where the claimed difference involved to the substitution of interchangeable or replacement equivalents and the reason for the selection of one equivalent for another was not to solve the existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amount to selection of expedient known to the artisan of ordinary skill as design choices.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Li, as applied in claim 5 above, and further in view of Chang et al. (US 2021/0036035; hereinafter Chang).
Regarding claim 6:
Bang and Li disclose all the features in claim 5. Bang and Li do not disclose the display panel, wherein the shape of the orthographic projections of the photosensitive devices on the base substrate is square, and a side length of the square is greater than or equal to 10 µm and less than or equal to 20 µm.
In the same field of endeavor, Chang discloses the display panel, wherein the shape of the orthographic projections of the photosensitive devices on the base substrate is square, and a side length of the square is greater than or equal to 10 µm and less than or equal to 20 µm (see paragraph 42; the photopixel can be a square shape, and the width or length of the photopixel can be 10-100 µm, which includes the range 10-20µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Bang, Li and Chang such that the shape of the orthographic projections of the photosensitive devices on the base substrate is square, and a side length of the square is greater than or equal to 10 µm and less than or equal to 20 µm. The combination would have yielded a predictable result of accurately detecting fingerprint.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Chang.
Regarding claim 9:
Bang discloses all the features in claim 8. Bang further discloses the display panel, wherein numbers of the photosensitive devices in rows are different within a same fingerprint recognition region (see Fig. 4; the first row has 3 photosensitive devices, and the second row has 4 photosensitive devices).
Bang does not disclose the display panel, wherein a sum of lengths of the photosensitive devices is twice a sum of widths of the photosensitive devices.
In the same field of endeavor, Chang discloses a display panel, a sum of lengths of the photosensitive devices is larger than a sum of widths of the photosensitive devices (see paragraph 42; the photopixel can be a rectangular shape, which has larger length than the width).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Bang and Chang such that a sum of lengths of the photosensitive devices is larger than a sum of widths of the photosensitive devices. The combination would have yielded a predictable result of accurately detecting fingerprint.
Bang and Chang do not expressly disclose the display panel, wherein a sum of lengths of the photosensitive devices is twice a sum of widths of the photosensitive devices.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use any relationship between the sum of lengths of the photosensitive device and a sum of widths of the photosensitive device in order to detect fingerprint, where the claimed difference involved to the substitution of interchangeable or replacement equivalents and the reason for the selection of one equivalent for another was not to solve the existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amount to selection of expedient known to the artisan of ordinary skill as design choices.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Ling et al. (US 2018/0196985; hereinafter Ling).
Regarding claim 12:
Bang discloses all the features in claim 1. Bang does not disclose the display panel, further comprising: a touch electrode layer disposed on a side, facing away from the base substrate, of a layer where the light shading parts are disposed.
In the same field of endeavor, Ling discloses a display panel, comprising:
a touch electrode layer disposed on a side, facing away from the base substrate, of a layer where the light shading parts are disposed (see Fig. 6; touch-sensitive layer 430 is disposed adjacent to the light blocking parts 4222).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display panel of Bang to further include a touch
electrode layer disposed on a side, facing away from the base substrate, of a layer where the light shading parts are disposed, as taught by Ling. One of ordinary skill in the art would have been motivated to do this because touch sensor layer can broaden the application range of the optical fingerprint module (see Ling, paragraph 93).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Yang et al. (US 2018/0019288; hereinafter Yang).

Regarding claim 14:
Bang discloses all the features in claim 1. Bang further discloses the display panel, further comprising: a plurality of first transistors disposed between the base substrate and a layer where the photosensitive devices are disposed (see Fig. 6; transistors DT); and the first transistors are electrically connected with corresponding light emitting devices in a one-to-one correspondence manner (see Fig. 6).
Bang does not disclose the display panel comprising: a plurality of second transistors are electrically connected with corresponding photosensitive devices in a one-on-one correspondence manner, and the film layers of the first transistors and film layers of the corresponding second transistors are disposed on same layers.
In the same field of endeavor, Yang discloses a display panel comprising: a plurality of first transistors (see Fig. 1B; transistors 131) and a plurality of second transistors (see Fig. 1B; transistors 222) disposed between the base substrate and a layer where the photosensitive devices are disposed (see Fig. 1B); and a plurality of second transistors are electrically connected with corresponding photosensitive devices in a one-on-one correspondence manner, and the film layers of the first transistors and film layers of the corresponding second transistors are disposed on same layers (see Fig. 1B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Bang and Yang to realize a display panel with a plurality of first transistors and a plurality of second transistors disposed between the base substrate and a layer where the photosensitive devices are disposed; and the first transistors are electrically connected with corresponding light emitting devices in a one- to-one correspondence manner, the second transistors are electrically connected with corresponding photosensitive devices in a one-to-one correspondence manner, and film layers of the first transistors and film layers of the corresponding second transistors are disposed on same layers. The combination would have yielded a predictable result of driving the display with light and reading the reflected light for fingerprint detection.
Response to Arguments
Applicant's arguments filed 6/02/2022 have been fully considered but they are not persuasive.
Applicant argues that Bang does not disclose “the orthographic projections of the light shading parts on the base substrate are disposed within the orthographic projections of the corresponding photosensitive devices on the base substrate”.  However, Examiner respectfully disagrees.  In Bang, at least some portion of the orthographic projections of the light shading parts on the base substrate are within the orthographic projections of the corresponding photosensitive devices on the base substrate.  The claim does not specify that “the entire orthographic projection of each of the light shading parts on the base substrate is disposed within the orthographic projection of the corresponding photosensitive device on the base substrate”.  Based on the broadest interpretation of the claim, Bang discloses all the features in claim 1. 
As such, Applicant’s arguments are not persuasive and the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625